UNITED STATES DISTRICT COURT                                                                      06/23/2021
SOUTHERN DISTRICT OF NEW YORK

 GLOBAL GAMING PHILIPPINES, LLC,

                        Plaintiff,

                 v.

 ENRIQUE K. RAZON, JR.;
 BLOOMBERRY RESORTS AND HOTELS                     No. 21-CV-2655 (LGS)
 INC.; SURESTE PROPERTIES, INC.;
 COLLINGWOOD INVESTMENT
 COMPANY LIMITED; COLLINGWOOD
 OIL & GAS HOLDINGS, LLC;
 COLLINGWOOD USA, INC.;
 COLLINGWOOD BROOKSHIRE USA,
 INC.; COLLINGWOOD APPALACHIAN
 MINERALS, LLC; ASIA ARROW
 LIMITED; RIZOLINA LLC; ENSARA LLC;
 NOZAR LLC; BOWERY BAY LLC;
 CAMPANILLA LLC; FESARA LLC; AND
 11 ESSEX STREET REALTY LLC,

                        Defendants.



                   STIPULATION AND ORDER OF CONFIDENTIALITY

         This Stipulation and Order of Confidentiality (the “Stipulation”) is entered into by and

among the parties hereto (each a “Party” and together the “Parties”) for the entry of a protective

order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, limiting the review, copying,

dissemination, and filing of confidential and/or proprietary documents and information to be

produced by any Party and its respective counsel or by any non-Party in the course of discovery in

this matter to the extent set forth below; and the Parties, by, between and among their respective

counsel, having stipulated and agreed to the terms set forth herein, and good cause having been

shown;
IT IS HEREBY ORDERED THAT:

       1.      This Stipulation is being entered into to facilitate the production, exchange, and

discovery of documents and information that the Producing Party (as defined herein) asserts merits

confidential treatment.

       2.      As used herein:

               (a)        “Confidential Information” shall mean Disclosure Material that the

       Producing Party may designate as “CONFIDENTIAL” if the Producing Party believes in

       good faith that such Disclosure Material constitutes or includes information that: contains

       trade secret, business, competitively-sensitive, financial, research and development, or

       personal information of a private or proprietary nature that is not known to, or has not

       generally been made available to, the public; is prevented from disclosure by the laws of

       any governing jurisdiction inside or outside of the United States; is subject by law or by

       contract to a legally protected right of privacy; or that the Producing Party is under a

       preexisting obligation to a third party to treat as confidential.

               (b)        “Disclosure Material” shall mean any items or information, regardless of

       the medium or manner in which it is generated, stored, or maintained (including, inter alia,

       testimony, transcripts, and tangible things), that are produced or generated in disclosures

       or responses to discovery in this action.

               (c)        “Highly Confidential—Attorneys’ Eyes Only Information” shall mean any

       Confidential Information that, in the good faith judgment of the Producing Party, is so

       competitively-sensitive that it could cause competitive harm to the Producing Party or

       parties to whom the Producing Party owes duties of confidentiality if disclosed to another

       Party or non-Party in this action. A designation of Confidential Information as Highly



                                                   2
       Confidential—Attorney’s Eyes-Only Information constitutes a representation that such

       Confidential Information has been reviewed by an attorney for the Producing Party and

       that there is a valid basis for such a designation.

               (d)      “Protected Material” shall mean any Disclosure Material that is exchanged

       in the course of the action that has been designated by the Producing Party as

       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”

               (e)      “Producing Party” shall mean any Parties or non-Parties producing

       Disclosure Material in connection with this action.

               (f)      “Receiving Party” shall mean any Party or non-Party receiving Disclosure

       Material in connection with this action.

       3.      Except as otherwise provided herein, or as otherwise stipulated or ordered,

Protected Material must be clearly so designated before or at the time that the material is disclosed

or produced.

       4.      Designation in conformity with this Stipulation requires:

               (a)      For information in documentary form (e.g., paper or electronic documents,

       but excluding transcripts of depositions or other pretrial or trial proceedings), that the

       Producing Party affix, at a minimum, the legend “CONFIDENTIAL” or “HIGHLY

       CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to each page that will be produced.

       For information in electronic form that cannot have a legend affixed to each page (e.g.,

       excel files produced in native format), the Producing Party will produce the materials with

       a slip-sheet containing any “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—

       ATTORNEYS’ EYES ONLY” designation.




                                                  3
        (b)      For information produced in some form other than documentary form and

for any other tangible items, Protected Material shall be designated and/or categorized by

the Producing Party in a writing provided to the Receiving Party at the time of production

as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”

        (c)      For deposition exhibits, portions of deposition testimony, or any video

recording of a deposition proceeding, any Party or non-Party may designate as Protected

Material deposition exhibits or portions of deposition testimony by (i) stating such

designation on the record during the deposition or (ii) sending a writing to all counsel of

record within seven days after the reporter makes the deposition transcript available to all

parties designating the transcript, or any portions thereof, and any exhibits as Protected

Material. If all or a portion of a proceeding is videotaped, the video recording will have the

same level of protection that a Producing Party designated for the corresponding transcript

of the proceeding.

        (d)      Unless otherwise agreed by the parties, during the seven-day period

following first availability of the deposition transcript, the parties shall treat the deposition

transcript, and/or the video recording in their entirety as if they had been designated as

“CONFIDENTIAL,” except that if such materials or any portion(s) thereof have been

designated on the record at the deposition as “HIGHLY CONFIDENTIAL—

ATTORNEYS’ EYES ONLY,” then the parties shall treat such materials or the relevant

portion(s) thereof in accordance with such designation. After the expiration of the seven-

day period, the deposition transcript and any video recording shall be treated as actually

designated. If no designation is made within the seven-day period, the materials shall be

considered to not contain any Protected Material, except that the use of a document as an



                                           4
       exhibit at a deposition shall not in any way affect its earlier designation by a Producing

       Party as Protected Material.

               Notwithstanding the remainder of this paragraph 4, exhibits introduced at a

       deposition will not be entitled to greater protection than the protection designated by the

       Producing Party at the time of production or as permitted by Paragraph 12 below.

       5.      A Receiving Party may, at any time, notify a Producing Party that the Receiving

Party does not concur in the designation of a document or other material as Protected Material (the

“Challenged Material”). If the Producing Party does not agree to remove such designation from

the Challenged Material within three (3) business days of the written request, the Receiving Party

may ask the Court for an order removing such designation. Unless and until the Court permits

other treatment, the Parties shall continue to treat the Challenged Material as Protected Material.

Notwithstanding anything herein to the contrary, the Producing Party at all times bears the burden

of establishing the propriety of its designation of documents or information as Protected Material.

       6.      Except with the prior written consent of the Producing Party or by order of the

Court, a Receiving Party shall not furnish, show, reveal, disclose, or discuss Protected Material

designated as “CONFIDENTIAL” (or any extracts or summaries thereof) to any person or entity

except to:

               (a)     the Receiving Party, including officers, directors, and employees of the

       Receiving Party to whom disclosure is reasonably necessary for the prosecution or defense

       in the action and who have been advised of their obligations hereunder;

               (b)     outside or in-house counsel for the Receiving Party, as well as employees

       and vendors of such counsel to whom it is reasonably necessary to disclose the information

       for the prosecution or defense of the action and who have been advised by such counsel of



                                                5
their obligations hereunder and, in the case of vendors, have executed the Non-Disclosure

agreement attached hereto as Exhibit A;

           (c)   expert witnesses, consultants, or mock jurors retained by the Receiving

Party or its counsel to furnish technical, expert, or other services in connection with this

action or to give testimony at a trial of this action or other proceeding herein, provided that

such witness, consultant, or mock juror has signed the Non-Disclosure Agreement attached

hereto as Exhibit A;

           (d)   the Court and court personnel, if filed in accordance with paragraph 10

hereof;

           (e)   an officer before whom a deposition or testimony is taken, including

stenographic reporters and any necessary secretarial, clerical, or other personnel of such

officer;

           (f)   persons to whom the Receiving Party or its counsel believes in good faith

are likely to be called to give testimony, through deposition, affidavit, or at trial, on

information contained in Protected Material, provided that such person (other than persons

covered by 6(a) above and 6(h) below) has signed the Non-Disclosure Agreement attached

hereto as Exhibit A;

           (g)   deposition witnesses, provided that such person (other than a party’s Rule

30(b)(6)-designated witness and persons covered by 6(a) above and 6(h) below) has signed

the Non-Disclosure Agreement attached hereto as Exhibit A. In the event a non-party

witness refuses to sign the Non-Disclosure Agreement, the witness (other than a party’s

Rule 30(b)(6)-designated witness and persons covered by 6(a) above and 6(h) below) may

not be shown the Protected Material absent an order from the Court;



                                          6
               (h)      the author or recipient of a document containing the information, or a

       custodian or other person who otherwise possessed the information;

               (i)     any mediator, and their supporting personnel, mutually agreed upon by any

       of the Parties engaged in settlement discussions, provided such mediator has signed the

       Non-Disclosure Agreement attached hereto as Exhibit A; and

               (j)     any other person agreed to by the Parties.

       7.      Except with the prior written consent of the Producing Party or by order of the

Court, a Receiving Party shall not furnish, show, reveal, disclose, or discuss Protected Material

designated as “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (or any extracts or

summaries thereof) to any person or entity except to the persons and entities identified in

Paragraphs 6(b)-(j). However, a Receiving Party may disclose Protected Material designated as

“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to a person identified in

Paragraphs 6(f) and 6(g) only to the extent that the Receiving Party reasonably believes that such

disclosure is necessary for such person’s preparation or testimony, and provided that such person

has signed the Non-Disclosure Agreement attached hereto as Exhibit A.

       8.      Disclosure Material shall be utilized by the Receiving Party and its counsel only

for purposes of this action and any appeals therefrom and for no other purposes (including not for

any business, commercial, or competitive purpose).

       9.      In the event of a Receiving Party discloses Protected Material to persons or entities

not authorized by this Stipulation to receive such Protected Material, the Receiving Party making

the unauthorized disclosure shall, upon learning of the disclosure: (a) immediately notify the

person or entity to whom the disclosure was made that the disclosure contains Protected Material

subject to this Stipulation; (b) immediately use its best efforts to recover the disclosed Protected



                                                 7
Material as well as preclude further dissemination or use by the person or entity to whom the

disclosure was made; and (c) immediately notify the Producing Party in writing of the

unauthorized disclosure, including the identity of the person or entity to whom the disclosure was

made, the circumstances surrounding the disclosure, and the steps taken to recover the disclosed

Protected Material and ensure against further dissemination or use thereof.

         10.   The limitations on disclosure in this Stipulation shall not apply to any Protected

Material offered or otherwise used by a Party at trial or any open-court hearing or proceeding

except as provided in this paragraph. Where a Party desires to use Protected Material at trial or in

any open-court hearing prior to which the parties agree or are required to exchange exhibit lists,

the Party desiring to offer or use such Protected Material shall meet and confer in good faith with

the Producing Party at least 72 hours before the trial or hearing to give the Producing Party an

opportunity to reasonably redact the Protected Material to address the Producing Party’s

confidentiality concerns without limiting the evidentiary value of the Protected Material. If the

Parties are unable to resolve a dispute related to such Protected Material, then the Producing Party

bears the burden of requesting relief from the Court. In the absence of a court order permitting

redaction or prohibiting or limiting the use of the Protected Material, the Receiving Party may

offer or otherwise use that Protected Material in the trial, open-court hearing, or proceeding.

         11.   Documents may be filed under seal only as provided in Judge Schofield’s Rule

I.D.3.

         12.   Any document or information that may contain Protected Material that has been

misdesignated or inadvertently produced without identification as to its confidential nature as

provided in paragraph 4 of this Stipulation (“Misdesignated Material”), may be so designated by

the Producing Party by written notice to the undersigned counsel for the Receiving Party



                                                 8
identifying   the    document     or   information     as   “CONFIDENTIAL”           or   “HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY” within a reasonable time following the

discovery that the document or information has been produced without such designation. At such

time, arrangement will be made for the designation-marking, sequestration, or return to the

Producing Party of all copies of the Misdesignated Material and for the substitution, where

appropriate, of properly labeled copies of such Disclosure Material. If requested by the Producing

Party, the Receiving Party shall verify in writing that it has taken all commercially reasonable steps

to mark, sequester, return, or destroy such Misdesignated Material. The inadvertent production of

Misdesignated Material shall not be deemed a waiver of any claim of confidentiality.

       13.     The production or disclosure of Protected Material shall in no way constitute a

waiver of any Party’s or non-Party’s right to object to the production or disclosure of other

information in this action or any other action.

       14.     This Stipulation is entered into without prejudice to the right of any Party to seek

relief from, or modification of, this Stipulation or any provisions hereof by properly noticed motion

to the Court or to challenge any designation of confidentiality as inappropriate under the Federal

Rules of Civil Procedure, Judge Schofield’s Individual Rules and Procedures for Civil Cases, or

other applicable law.

       15.     Absent written consent of all Parties, this Stipulation shall continue to be binding

after the conclusion of this action, except that (a) there shall be no restriction on documents that

are used as exhibits in Court (unless such exhibits were filed or presented under seal); and (b) a

Party may seek the written permission of the Producing Party or further order of the Court with

respect to dissolution or modification of the Stipulation or a portion hereof.




                                                  9
       16.     Nothing herein shall be deemed to waive any privilege recognized by law or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       17.     Within sixty days after the final termination of this action by settlement or

exhaustion of all appeals, all Protected Material produced or designated and all reproductions or

notes thereof in the possession of any person, shall be returned to the Producing Party or shall be

destroyed, at the option of the Producing Party. If the Producing Party requests that physical

objects or documents be destroyed, the Producing Party shall bear the cost of such destruction and,

after the Producing Party’s payment of those costs, the Receiving Party shall, upon request, certify

that such physical objects and documents have been destroyed to the best of its knowledge.

Notwithstanding the foregoing, counsel of record for the Receiving Party may retain for its records

their work product and a copy of court filings, deposition transcripts, deposition videotapes,

deposition exhibits, expert reports, and exhibits introduced at any trial or hearing, and the

Receiving Party may retain Protected Material that is auto-archived or otherwise “backed up” on

electronic management and communications systems or servers, or as may be required for

regulatory recordkeeping purposes, provided that such retained documents will continue to be

treated as provided in this Stipulation.

       18.     If a Receiving Party is called upon to produce Protected Material in order to comply

with a court order, subpoena, or other direction by a court or governmental agency or body, that

Receiving Party shall (a) give written notice by email to the counsel for the Producing Party within

five (5) business days of receipt of such order, subpoena, or direction, and (b) give the Producing

Party five (5) business days to object to the production of such Protected Material if the Producing

Party so desires. Notwithstanding the foregoing, nothing in this paragraph shall be construed as



                                                10
requiring any party to this Stipulation to subject itself to any penalties for noncompliance with any

court order, subpoena, or other direction by a court or governmental agency or body.

       19.     This Stipulation may be changed by further order of this Court and is without

prejudice to the rights of any Party to move for relief from any of its provisions or to seek or agree

to different or additional protections for any particular material or information.

       20.     This Stipulation does not affect, amend, or modify any existing confidentiality

agreements, non-disclosure agreements, or protective orders applicable to any Producing Party

and/or Receiving Party, and nothing in this Stipulation shall constitute a waiver of any rights under

such agreements or orders.

       21.     The parties acknowledge that the Court retains discretion as to whether, in Orders

and Opinions, to afford confidential treatment to information that the parties have redacted, sealed

or designated as confidential.



Dated: June 23, 2021




                                                 11
   MINTZ, LEVIN, COHN, FERRIS,                  MILBANK LLP
   GLOVSKY AND POPEO, P.C.
                                            By: /s/ Daniel M. Perry
By: /s/ Kevin N. Ainsworth                       Daniel M. Perry
   Kevin N. Ainsworth                            55 Hudson Yards
   Jason P.W. Halperin                           New York, NY 10001
   Daniel T. Pascucci                            Telephone: (212) 530-5000
   Joseph R. Dunn                                Facsimile: (212) 530-5219
                                                 dperry@milbank.com
   666 Third Avenue
   New York, NY 10017                           Michael D. Nolan
   T: (212) 935-3000                            Erin M. Culbertson
   F: (212) 983-3115                            Brett P. Lowe (admitted pro hac vice)
   jhalperin@mintz.com                          1850 K Street, NW
   dtpascucci@mintz.com                         Suite 1100
   jrdunn@mintz.com                             Washington, DC 20006
   kainsworth@mintz.com                         Telephone: (202) 835-7500
                                                Facsimile: (202) 263-7586
   Attorneys for Plaintiff Global Gaming        mnolan@milbank.com
   Philippines, LLC                             eculbertson@milbank.com
                                                blowe@milbank.com

                                                Counsel to Defendants Bloomberry
                                                Resorts and Hotels Inc. and Sureste
                                                Properties, Inc.




                                           12
         WALFISH & FISSELL PLLC                             MEHAFFYWEBER, PC

   By: /s/ Rachel Penski Fissell                       By: /s/ Corey J. Seel
        Rachel Penski Fissell                               Corey J. Seel (pro hac vice)
        Daniel R. Walfish                                   Konor Cormier (pro hac vice)
        405 Lexington Ave 8th floor                         Diana J. Shelby (pro hac vice)
        New York, NY 10174                                  500 Dallas, Suite 2800
        Telephone: 212-672-0523                             Houston, TX 77002
        rfissell@walfishfissell.com                         Telephone: 713-655-1200
                                                            Facsimile: 713-655-0222
         Attorneys for Defendants Enrique K.                coreyseel@mehaffyweber.com
         Razon, Jr., Asia Arrow Limited, Rizolina           konorcormier@mehaffyweber.com
         LLC, Ensara LLC, Nozar LLC, Bowery                 DianaShelby@mehaffyweber.com
         Bay LLC, Campanilla LLC, Fesara LLC,
         and 11 Essex Street Realty LLC                     Attorneys for Defendants Collingwood
                                                            Oil & Gas Holdings, LLC, Collingwood
                                                            USA, Inc., Collingwood Brookshire USA,
                                                            Inc., and Collingwood Appalachian
                                                            Minerals, LLC



Nothing in this Order shall be construed as authorizing a party to file Confidential Information under seal
   SO ORDERED:
without prior Court approval following a motion for leave to file under seal.
SO ORDERED.


   DATE                                      THE HONORABLE SARAH NETBURN
                                             UNITED STATES MAGISTRATE JUDGE
Dated:   June 23, 2021
         New York, New York




                                                    13
EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GLOBAL GAMING PHILIPPINES, LLC,

                   Plaintiff,

            v.

ENRIQUE K. RAZON, JR.;
BLOOMBERRY RESORTS AND HOTELS                 No. 21-CV-2655 (LGS)
INC.; SURESTE PROPERTIES, INC.;
COLLINGWOOD INVESTMENT
COMPANY LIMITED; COLLINGWOOD
OIL & GAS HOLDINGS, LLC;
COLLINGWOOD USA, INC.;
COLLINGWOOD BROOKSHIRE USA,
INC.; COLLINGWOOD APPALACHIAN
MINERALS, LLC; ASIA ARROW
LIMITED; RIZOLINA LLC; ENSARA LLC;
NOZAR LLC; BOWERY BAY LLC;
CAMPANILLA LLC; FESARA LLC; AND
11 ESSEX STREET REALTY LLC,

                   Defendants.



                           NON-DISCLOSURE AGREEMENT

    I, _____________________________, declare under penalty of perjury that:

    1.     My address is                                                       .

    2.     My present employer is                                              .

    3.     My present occupation or job description is

                                                                               .
         4.     I have received a copy of the Stipulation and Order of Confidentiality (the

“Stipulation”) entered in the above-entitled action on ___________________________________.

         5.     I have carefully read and understand the provisions of the Stipulation.

         6.     I will comply with all of the provisions of the Stipulation.

         7.     I will hold in confidence, will not disclose to anyone not qualified under the

Stipulation, and will use only for purposes of this action, any Protected Material that is disclosed

to me.

         8.     I will return all Protected Material that comes into my possession, and documents

or things that I have prepared relating thereto, to counsel for the Party by whom I am employed or

retained, or to counsel from whom I received the Protected Material.

         9.     I will ensure that individuals working under my supervision, if there are any,

comply with the Stipulation.

         10.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

the Stipulation in this action.



Date:                                             Signature:




                                                  2
